                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JASON PEREZ                                         CIVIL ACTION

         v.                                          NO. 12-7057

 DAVID A. VARANO, et al.

                                         MEMORANDUM

Baylson, J.                                                                             June 14, 2019

        In this Petition for Relief from a state court conviction and sentence of life imprisonment

after conviction of first degree murder, under 28 U.S.C. § 2254, Magistrate Judge Rice had

prepared an extensive Report and Recommendation reviewing the allegations by Petitioner and

rejecting them (ECF 29). Petitioner has filed objections (ECF 35). Even though there was no

responsive brief from the Philadelphia District Attorney’s Office, the Court has determined that

the Report and Recommendation shall be approved and adopted and the Petition for Relief

dismissed with prejudice, and there is no probable cause to issue a certificate of appealability.

        Petitioner was convicted after a jury trial for his involvement the murder of Brian Green by

Perez’s co-defendant, Jeffrey Dawkins. The Petitioner does not specifically challenge the

sufficiency of the evidence, but particularly brings to this Court a contention that his trial counsel

was ineffective because of certain conduct at the jury trial. Specifically, the Petitioner asserts that

his trial counsel was ineffective by failing to object, move to strike, request a mistrial, or request a

cautionary instruction when a police officer testified that he arrested Perez during a routine traffic

stop because Perez “was wanted for several shootings.”

        The record shows that Dawkins’ counsel objected to testimony from the arresting officer as

to how he recognized Perez at the traffic stop. Contrary to the petition, as the Report and

Recommendation noted, Dawkins’ counsel objected, but the trial judge overruled the objection but
noted that the officer’s testimony was not relevant to Dawkins. The judge noted that Perez’s

counsel had not yet made any valid objection. As the Report and Recommendation states, there

was a sidebar discussion in which the judge offered to gave a cautionary instruction which trial

counsel declined for sufficient reason. The officer’s challenged testimony was not mentioned

again during the trial.

        In his Objection, Petitioner asserts that this colloquy requires this Court to determine his

trial counsel was ineffective. Petitioner fails to cite any authority to support his claim. In

addition to not fully explaining what happened at the trial, as stated in the Report and

Recommendation, Petitioner in his Objection asserts that there was no valid arrest warrant out for

the Petitioner, a fact which his trial counsel knew. However, there was no discussion at the trial

about an arrest warrant for the Petitioner, which could have been much more prejudicial.

        Petitioner makes other assertions in his objections as to what the jury knew, which are

unsubstantiated by the record. Petitioner also asserts that his trial counsel subsequently said

(although the context is not clear), “If I had to do it again, I wouldn’t have done it that way.” This

does not support a claim of ineffective counsel.

        In addition, Petitioner asserts that the Report and Recommendation is defective for

rejecting his second claim of being convicted based on testimony which was subsequently

recanted. Petitioner fails to note that the State Court PCRA proceedings included an evidentiary

hearing on this issue and the PCRA judge rejected the credibility of the witnesses Petitioner claims

exonerated him.

        Under Strickland v. Washington, 466 U.S. 668 (1984), this Court cannot find that

Petitioner’s trial counsel was ineffective to the point of denying him his Sixth Amendment right to


                                                   2
competent counsel.

       Because the Court must defer to the factual findings and conclusions of the state courts, in

which his conviction was affirmed on direct appeal, and his PCRA petition was denied after full

consideration of the issues.



O:\CIVIL 12\12-7057 perez v. varano\12cv7057 Memorandum.docx




                                                  3
